DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 4, 11, 13, 15 are amended; No Claims are cancelled; No Claims are added.  Claims 1 – 15 are currently pending and subject to examination.

Response to Arguments
In light of the Applicant’s amendments to the claims to remedy the informalities pointed out in the previous office action, the objection to claim 4 and the rejection under 35 USC 112(b) applied to 11 are withdrawn; however, Applicant's arguments filed in the remarks dated 04/25/2022 with respect to the art rejection have been fully considered but they are not persuasive. 
Applicant’s Arguments:
Applicant argues that Zhang and Bader fail to teach or suggest “identifying the at least one coverage hole [120] from a coverage area [110] served by the at least one serving base station [102], wherein the at least one coverage hole [120] is identified based on the at least one network performance parameter of the coverage area [110], and the coverage hole [120] is insufficiently served by the at least one serving base station [102],’ which is not taught or suggested by none of the cited references.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the claims are interpreted in light of the specification, however, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Zhang discloses in [0004] that if a call drop rate of a certain region is high, network management personnel determine that a network coverage exception might occur, where the region is a network coverage hole and in [0021] that a manner for determining the coverage optimization target region and an expected value of a coverage optimization target may include but is not limited to: determining the coverage optimization target region [coverage hole] and the expected value of the coverage optimization target according to a received northbound or southbound network management interface command message; or determining the coverage optimization target region and the expected value of the coverage optimization target according to a configuration parameter related to coverage optimization in a network resource model and in [0022] that the coverage optimization target region [coverage hole] may include but is not limited to: a cell, a coverage region of a base station, a coverage region of a base station controller, a coverage region of a subnetwork.
Therefore, Zhang reasonably reads on “identifying the at least one coverage hole [120] from a coverage area [110] served by the at least one serving base station [102], wherein the at least one coverage hole [120] is identified based on the at least one network performance parameter of the coverage area [110], and the coverage hole [120] is insufficiently served by the at least one serving base station [102], as Zhang discloses that if a call drop rate of a certain region is high, it may be determine that a network coverage exception might occur, where the region is a network coverage hole.

Applicant’s Arguments:
Applicant acknowledges that Zhang describes a management method for coverage optimization, where the method includes obtaining measurement reports of a coverage optimization target region, and the coverage optimization target region is determined in advance according to an actual need. Applicant further acknowledges that Zhang describes determining an actual value of the coverage optimization target within the coverage optimization target region.  See Zhang, e.g., paragraphs [0020], [0021], and [0023].  Applicant additionally acknowledges that Zhang describes that the coverage optimization target region is determined in advance according to an actual need.
The Applicant next argues that Zhang fails to teach or suggest that “at least one coverage hole is identified based on the at least one network performance parameter of the coverage area, where the at least one coverage hole is insufficiently served by the at least one serving base station” and that Zhang is silent regarding “a coverage optimization target region (presumably equated with claimed “‘coverage hole’) being determined from a coverage area based on a network parameter of the coverage area, where the coverage optimization target region (presumably equated with claimed ‘‘at least one coverage hole) is insufficiently served by the serving base station.

Examiner’s Response:
Examiner respectfully disagrees with this argument as Zhang [0023] – [0024] disclose determining an actual value of the coverage optimization target within the coverage optimization target region [coverage hole] according to the measurement reports, where the measurement reports may include but are not limited to: minimization of drive test (MDT) reports, or radio link failure (RLF) measurement reports.  Thus Zhang reasonably reads on determining a coverage area based on a network parameter of the coverage area.  Zhang discloses automatically performing the optimization method but does not expressly disclose performing the method on an iterative basis. 
Bader was provided to show that performing an iterative optimization method automatically would have been obvious to a person of ordinary skill in the art before the effective date of the invention.
Therefore Zhang and Bader reasonably read on the breadth of the claims.  Applicant's arguments have been fully considered but they are not persuasive; however in light of the amendments to the claims to remove the alternative language in the independent claims, a new ground of rejection is presented in view of Shekalim et al. (see the office action for details).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20140113638 A1) in view Shekalim et al. (US 20190239086 A1).

Regarding claim 1, Zhang et al. discloses a method (Zhang et al., FIGs. 1/2) for automatically optimising at least one cell parameter of at least one serving base station (Zhang et al., FIG. 4, management apparatus; [0019] coverage optimization, where the management apparatus may be presented as but not limited to: a network management system (NMS), an element management system (EMS), a base station, another network element device) for serving at least one coverage hole (Zhang et al., [0004] if a call drop rate of a certain region is high, network management personnel determine that a network coverage exception might occur, where the region is a network coverage hole), the method comprising: 
receiving at least one first parameter (Zhang et al., [0020] the apparatus may obtain measurement reports of a coverage optimization target region [coverage hole], in relation to [0024] the measurement reports may include but are not limited to: minimization of drive test (MDT) reports), 
at least one second parameter (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof, such as a DL RSRP and/or DL RSRQ measurement value), 
at least one network performance parameter (Zhang et al., [0024] the measurement reports may include, radio link failure (RLF) measurement reports) and 
the at least one cell parameter (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL received signal code power (RSCP), and/or, a DL received signal chip signal-to-noise ratio ("Ec/Io"), and the like) of the at least one serving base station (Zhang et al., [0022] coverage optimization target region [coverage hole] may include but is not limited to: a cell, a coverage region of a base station, a coverage region of a base station controller, a coverage region of a subnetwork, or the like), 
wherein the at least one second parameter comprises at least one of a RF coverage power (RSRP) and a Signal-to-Interference Noise Ratio (SINR) (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL reference signal received power (RSRP), and/or, DL reference signal received quality (RSRQ), and/or, a DL signal to interference and noise ratio (SINR)); 
identifying the at least one coverage hole from a coverage area served by the at least one serving base station (Zhang et al., [0028] the management apparatus may perform coverage optimization processing on the coverage optimization target region [coverage hole] when the actual value of the coverage optimization target is smaller than the preset expected value of the coverage optimization target, in relation to [0055] If the actual value of the coverage area ratio is smaller than the expected value of the coverage area ratio, it indicates that the coverage optimization target region [coverage hole] does not meet the coverage optimization requirement that is expected to be met [which is indicative of a coverage hole]), 
wherein the at least one coverage hole is identified based on the at least one network performance parameter of the coverage area (Zhang et al., [0029] the expected value of the coverage optimization target reflects a coverage optimization requirement that is expected to be met and may be preset according to an actual need), and 
the coverage hole is insufficiently served by the at least one serving base station (Zhang et al., [0004] if a call drop rate of a certain region is high, network management personnel determine that a network coverage exception might occur, where the region is a network coverage hole, in relation to [0020] the apparatus may obtain measurement reports of a coverage optimization target region [coverage hole]); 
determining a current value of the at least one second parameter of the at least one serving base station, wherein the current value is determined for the at least one coverage hole (Zhang et al., [0027] the management apparatus for coverage optimization obtains the measurement reports of the coverage optimization target region [coverage hole], and calculates the actual value of the coverage optimization target); 
performing a first optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole (Zhang et al., [0031] coverage optimization processing is performed on the coverage optimization target region [coverage hole], where the antenna direction, transmit power of the coverage optimization target region [coverage hole] and the like may be adjusted), 
wherein the first optimization is performed based on the current value (Zhang et al., [0033] the actual value of the coverage optimization target within the coverage optimization target region [coverage hole] is determined according to the measurement reports of the coverage optimization target region [coverage hole]) and the at least one network performance parameter (Zhang et al., [0061] the actual value of the coverage area ratio within the coverage optimization target region [coverage hole] is determined according to the MDT or RLF measurement reports of the coverage optimization target region [coverage hole]);
determining a first value of the at least one second parameter of the at least one serving base station in an event the first optimization is performed (Zhang et al., [0085] the actual value of the coverage area ratio within the coverage optimization target region [coverage hole] is determined according to the MDT or RLF measurement reports of the coverage optimization target region [coverage hole], in relation to automatic determination that whether the coverage optimization processing needs to be performed on the coverage optimization target region [coverage hole] is implemented); 
generating an optimization status of the first optimization based on a comparison of the first value and a target value of the at least one second parameter (Zhang et al., [0085] the actual value of the coverage measurement data number ratio is compared with the expected value of the coverage measurement data number ratio, in relation to automatic determination that whether the coverage optimization processing needs to be performed on the coverage optimization target region [coverage hole] is implemented), 
wherein the status indicates one of a successful optimization and an un-successful optimization (Zhang et al., [0085] whether the coverage optimization processing needs to be performed on the coverage optimization target region [coverage hole] is determined according to the comparison result).
Zhang et al. does not expressly disclose performing a second optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole, wherein the second optimization is performed in an event the optimization status indicates the un-successful optimization.
Shekalim et al., for example, from an analogous field of endeavor (Shekalim et al., [0013] a system and a method for mitigating a coverage hole from a coverage area being served by a serving cell, where the system receives a plurality of parameters relating to, but not limiting to, cells, coverage hole, transmission parameter and User Equipment Radio transmission or reception performances) discloses performing a second optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole (Shekalim et al., [0032] after modification of the transmission parameter of the at least one final cell of the final set of target cells, in an event the overshooting cell is identified and not identified respectively, key evaluation parameters may be analyzed to determine a change in the electrical tilt for each of the at least one final cell of the final set of target cells), wherein the second optimization is performed in an event the optimization status indicates the un-successful optimization (Shekalim et al., [0033] after determination of the change in electrical tilt, the modification of the transmission parameter may be further analyzed based on key evaluation parameters).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine performing a second optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole, wherein the second optimization is performed in an event the optimization status indicates the un-successful optimization as taught by Shekalim et al. with the system of Zhang et al. in order to perform different actions based on the result of the optimization (Shekalim et al., [0034]).

Regarding claim 2, Zhang et al. – Shekalim et al. discloses assigning a weight to each of a plurality of sectors of the coverage area (Zhang et al., [0040] the apparatus may divide the coverage optimization target region [coverage hole] into multiple grid regions, where division granularity of the grid regions may be determined according to an actual calculation precision requirement), 
wherein the weight is assigned based on the at least one network performance parameter of each of the plurality of the sectors (Zhang et al., [0042] the apparatus may establish a mapping between a related measurement value of a DL quality parameter in the MDT or RLF measurement reports and a grid region).

Regarding claim 3, Zhang et al. – Shekalim et al. discloses generating a traffic report, wherein the traffic report represents the plurality of sectors having the assigned weight (Zhang et al., [0043] the MDT or RLF measurement reports may include: the measurement value of the DL quality parameter and location information of measurement thereof, such as a measurement value of DL RSRP and location information of measurement thereof) and at least one network performance parameter of each of the plurality of the sectors (Zhang et al., [0043] the MDT or RLF measurement reports may include: the measurement value of the DL quality parameter and location information of measurement thereof, such as a measurement value of DL RSCP and location information of measurement thereof), and the traffic report is generated in one of a map based on a user device trace data (Zhang et al., [0043] an association, that is, the mapping between the measurement value of the DL quality parameter and the grid region, may be established according to the location information).

Regarding claim 4, Zhang et al. – Shekalim et al. discloses monitoring the at least one first parameter (Zhang et al., [0038] the apparatus may obtain MDT or RLF measurement reports of the coverage optimization target region [coverage hole] and determine an actual value of the coverage area ratio according to the measurement reports), the at least one second parameter (Zhang et al., [0044] the apparatus may obtain the DL quality parameter as DL SINR, and a DL SINR determination factor is DL RSRQ), the at least one network performance parameter (Zhang et al., [0024] the measurement reports may include, radio link failure (RLF) measurement reports) and the at least one cell parameter (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL received signal code power (RSCP), and/or, a DL received signal chip signal-to-noise ratio ("Ec/Io"), and the like).

Regarding claim 5, Zhang et al. – Shekalim et al. discloses the at least one first parameter, the at least one second parameter, the at least one network performance parameter and the at least one cell parameter are received from at least one of a LTE system manager (Zhang et al., [0025] the MDT measurement report and/or the RLF measurement report may be obtained through measurement by the management apparatus for coverage optimization) and a user device (Zhang et al., [0025] the MDT measurement report may be reported by a terminal, User Equipment (UE) periodically or in real time).

Regarding claim 6, Zhang et al. – Shekalim et al. discloses the at least one first parameter comprises at least one of a drive test measurement data (Zhang et al., [0024] the measurement reports may include but are not limited to: minimization of drive test (MDT) reports), a Reference Signal (RS) strength (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof, such as a DL RSRP and/or DL RSRQ measurement value), a MCS, a call drop rate (Zhang et al., [0004] if a call drop rate of a certain region is high, it may be determine that a network coverage exception might occur, where the region is a network coverage hole), a coverage of the at least one serving base station (Shekalim et al., [0020] the at least one first cell parameter comprises at least one of a drive test measurement data, a RF coverage power (RSRP), a Reference Signal (RS) strength, a SINR, a Channel Quality Indicator (CQI), a MCS), a capacity of the at least one serving base station (Shekalim et al., [0020] the at least one first cell parameter comprises at least one of a call drop rate, a handover success rate, a number of handovers), a QOS of the at least one serving base station (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL received signal code power (RSCP), and/or, a DL received signal chip signal-to-noise ratio ("Ec/Io"), and the like), an antenna height, an antenna width, an azimuth, an antenna beam width (Shekalim et al., [0020] the at least one first cell parameter comprises at least one of RRC re-establishment, a QOS of the at least one serving cell and an antenna height), a resource utilization of the at least one serving base station (Shekalim et al., [0020] second cell parameter comprises at least one of a number of users served by the at least one serving cell, a traffic volume, an area size and a number of sessions of user activity, wherein the user activity may correspond to a communication from or towards the user/user equipment) and a physical cell identity (Zhang et al., [0031] specific content of the coverage optimization processing performed on the coverage optimization target region [coverage hole] is not limited and may include the antenna direction, transmit power of the coverage optimization target region [coverage hole] and the like may be adjusted.  In addition, a specific manner for performing the coverage optimization processing on the coverage optimization target region [coverage hole] is not limited.  For example, an adjustment may be performed manually, or a network may automatically perform an optimization adjustment on, for example, an electric tilt antenna and the like).  The motivation is the same as in claim 1.

Regarding claim 7, Zhang et al. – Shekalim et al. discloses the at least one second parameter further comprises at least one of a Reference Signal Received Quality (RSRQ) (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof, such as a DL RSRP and/or DL RSRQ measurement value), a Physical Cell ID (PCI) of the at least one serving base station (Zhang et al., [0036] the cell information may be list information that includes at least one cell identity, such as list information that includes a cell global identifier (CGI), and the like), a geo-location of the at least one serving base station (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof), a latitude and a longitude (Zhang et al., [0036] the format of the northbound or southbound network management interface command message may be [expected value of the coverage area ratio, cell information]).

Regarding claim 8, Zhang et al. – Shekalim et al. discloses the at least one cell parameter comprises at least one of an electrical tilt (Zhang et al., [0031] a specific manner for performing the coverage optimization processing on the coverage optimization target region [coverage hole] is not limited and may include a network automatically performing an optimization adjustment on an electric tilt antenna and the like), a mechanical tilt and a power attenuation (Shekalim et al., [0020]  the transmission parameter may include, but not limited to, an electrical tilt, a transmission power and a cell range).  The motivation is the same as in claim 1.

Regarding claim 9, Zhang et al. – Shekalim et al. discloses the at least one network performance parameter comprises at least one of a number of active users, a RRC connected users, a cell-effective DL throughput (Shekalim et al., [0020] the at least one second cell parameter comprises at least one of a number of users served by the at least one serving cell), a cell-effective UL throughput, a Channel Quality Indicator (CQI) (Zhang et al., [0031] the coverage area ratio is a ratio of a region area sum of regions within the coverage optimization target region [coverage hole] to a total area of the coverage optimization target region [coverage hole], where a statistical average value of a downlink quality parameter of each of the regions reaches a preset threshold; and the coverage measurement data number ratio is a ratio of a total number of measurement data, in each of which the statistical average value of the downlink quality parameter reaches the preset threshold) and a PRB utilization percentage (Shekalim et al., [0020] the at least one second cell parameter comprises at least one a traffic volume, an area size and a number of sessions of user activity).  The motivation is the same as in claim 1.

Regarding claim 10, Zhang et al. – Shekalim et al. discloses the current value of the at least one second parameter corresponds to a value of the at least one second parameter before the optimization (Zhang et al., [0027] the management apparatus for coverage optimization obtains the measurement reports of the coverage optimization target region [coverage hole], and calculates the actual value of the coverage optimization target based on the measurement value of the uplink quality parameter in the measurement reports).

Regarding claim 11, Zhang et al. – Shekalim et al. discloses the first value and the second value correspond to a value of the at least one second parameter after optimization (Shekalim et al., [0034] different actions may be performed based on the different variation in Key Performance Indicators and the coverage hole area, wherein said actions may be performed based on a validation mechanism, where  ideal condition corresponds to an event where the Key Performance Indicators are improving with no coverage holes and where there is reduction/deterioration in the Key Performance Indicators along with either reduction/deterioration in the coverage hole area or no coverage hole area, then the electrical tilt angle may be reduced by 50 percent of the previous change in electrical tilt). The motivation is the same as in claim 1.

Regarding claim 12, Zhang et al. – Shekalim et al. discloses the target value of the at least one second parameter is defined based on the current value of the at least one second parameter (Zhang et al., [0026] the management apparatus for coverage optimization obtains the measurement reports of the coverage optimization target region [coverage hole], and calculates the actual value of the coverage optimization target according to a measurement value of a downlink quality parameter in the measurement reports).

Regarding claim 13, Zhang et al. discloses a system (Zhang et al., FIG. 4, management apparatus) for automatically optimising at least one cell parameter of at least one serving base station (Zhang et al., [0019] coverage optimization, where the management apparatus may be presented as but not limited to: a network management system (NMS), an element management system (EMS), a base station, another network element device) for serving at least one coverage hole (Zhang et al., [0004] if a call drop rate of a certain region is high, network management personnel determine that a network coverage exception might occur, where the region is a network coverage hole), the system comprising: 
an input unit (Zhang et al., FIG. 4, obtaining module 41) configured to receive at least one first parameter (Zhang et al., [0020] the apparatus may obtain measurement reports of a coverage optimization target region [coverage hole], in relation to [0024] the measurement reports may include but are not limited to: minimization of drive test (MDT) reports), at least one second parameter (Zhang et al., [0026] the measurement reports may include: a measurement value of a DL quality parameter and location information of measurement thereof, such as a DL RSRP and/or DL RSRQ measurement value), at least one network performance parameter (Zhang et al., [0024] the measurement reports may include, radio link failure (RLF) measurement reports) and at least one cell parameter (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL received signal code power (RSCP), and/or, a DL received signal chip signal-to-noise ratio ("Ec/Io"), and the like) of the at least one serving base station (Zhang et al., [0022] coverage optimization target region [coverage hole] may include but is not limited to: a cell, a coverage region of a base station, a coverage region of a base station controller, a coverage region of a subnetwork, or the like), 
wherein the at least one second parameter comprises at least one of a RF coverage power (RSRP) and a Signal- to-Interference Noise Ratio (SINR) (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL reference signal received power (RSRP), and/or, DL reference signal received quality (RSRQ), and/or, a DL signal to interference and noise ratio (SINR)); and 
an optimizing unit (Zhang et al., FIG. 4, coverage optimization processing module 43) configured to: identify the at least one coverage hole from a coverage area served by the at least one serving base station (Zhang et al., [0028] the management apparatus may perform coverage optimization processing on the coverage optimization target region [coverage hole] when the actual value of the coverage optimization target is smaller than the preset expected value of the coverage optimization target, in relation to [0055] If the actual value of the coverage area ratio is smaller than the expected value of the coverage area ratio, it indicates that the coverage optimization target region [coverage hole] does not meet the coverage optimization requirement that is expected to be met [which is indicative of a coverage hole]), 
wherein the at least one coverage hole is identified based on the at least one network performance parameter of the coverage area (Zhang et al., [0029] the expected value of the coverage optimization target reflects a coverage optimization requirement that is expected to be met and may be preset according to an actual need), and the coverage hole is insufficiently served by the at least one serving base station (Zhang et al., [0004] if a call drop rate of a certain region is high, network management personnel determine that a network coverage exception might occur, where the region is a network coverage hole, in relation to [0020] the apparatus may obtain measurement reports of a coverage optimization target region [coverage hole]); 
determine a current value of the at least one second parameter of the at least one serving base station, wherein the current value is determined for the at least one coverage hole (Zhang et al., [0027] the management apparatus for coverage optimization obtains the measurement reports of the coverage optimization target region [coverage hole], and calculates the actual value of the coverage optimization target); 
perform a first optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole (Zhang et al., [0031] coverage optimization processing is performed on the coverage optimization target region [coverage hole], where the antenna direction, transmit power of the coverage optimization target region [coverage hole] and the like may be adjusted), 
wherein the first optimization is performed based on the current value (Zhang et al., [0033] the actual value of the coverage optimization target within the coverage optimization target region [coverage hole] is determined according to the measurement reports of the coverage optimization target region [coverage hole]) and the at least one network performance parameter (Zhang et al., [0061] the actual value of the coverage area ratio within the coverage optimization target region [coverage hole] is determined according to the MDT or RLF measurement reports of the coverage optimization target region [coverage hole]); 
determine a first value of the at least one second parameter of the at least one serving base station in an event the first optimization is performed (Zhang et al., [0085] the actual value of the coverage area ratio within the coverage optimization target region [coverage hole] is determined according to the MDT or RLF measurement reports of the coverage optimization target region [coverage hole], in relation to automatic determination that whether the coverage optimization processing needs to be performed on the coverage optimization target region [coverage hole] is implemented); 
generate an optimization status of the first optimization based on a comparison of the first value and a target value of the at least one second parameter (Zhang et al., [0085] the actual value of the coverage measurement data number ratio is compared with the expected value of the coverage measurement data number ratio, in relation to automatic determination that whether the coverage optimization processing needs to be performed on the coverage optimization target region [coverage hole] is implemented), 
wherein the status indicates one of a successful optimization and an un-successful optimization (Zhang et al., [0032] if the actual value of the coverage optimization target is greater than or equal to the preset expected value of the coverage optimization target, the coverage optimization processing may not be performed on the coverage optimization target region [coverage hole], in relation to [0057] it indicates that the coverage optimization target region [coverage hole] meets the coverage optimization requirement that is expected to be met); and 
perform optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole (Zhang et al., [0033] automatic determination that whether the coverage optimization processing needs to be performed on the coverage optimization target region [coverage hole] is implemented), 
wherein the optimization is performed in an event the optimization status indicates the un-successful optimization (Zhang et al., [0085] whether the coverage optimization processing needs to be performed on the coverage optimization target region [coverage hole] is determined according to the comparison result).
Zhang et al. does not expressly disclose performing a second optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole, wherein the second optimization is performed in an event the optimization status indicates the un-successful optimization.
Shekalim et al., for example, from an analogous field of endeavor (Shekalim et al., [0013] a system and a method for mitigating a coverage hole from a coverage area being served by a serving cell, where the system receives a plurality of parameters relating to, but not limiting to, cells, coverage hole, transmission parameter and User Equipment Radio transmission or reception performances) discloses performing a second optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole (Shekalim et al., [0032] after modification of the transmission parameter of the at least one final cell of the final set of target cells, in an event the overshooting cell is identified and not identified respectively, key evaluation parameters may be analyzed to determine a change in the electrical tilt for each of the at least one final cell of the final set of target cells), wherein the second optimization is performed in an event the optimization status indicates the un-successful optimization (Shekalim et al., [0033] after determination of the change in electrical tilt, the modification of the transmission parameter may be further analyzed based on key evaluation parameters).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine performing a second optimization of the at least one cell parameter of the at least one serving base station for serving the at least one coverage hole, wherein the second optimization is performed in an event the optimization status indicates the un-successful optimization as taught by Shekalim et al. with the system of Zhang et al. in order to perform different actions based on the result of the optimization (Shekalim et al., [0034]).

Regarding claim 14, Zhang et al. – Shekalim et al. discloses a weighted traffic unit (Zhang et al., FIG. 4, actual value determining module 42) configured to: 
assign a weight to each of a plurality of sectors of the coverage area (Zhang et al., [0040] the apparatus may divide the coverage optimization target region [coverage hole] into multiple grid regions, where division granularity of the grid regions may be determined according to an actual calculation precision requirement, also see Zhang et al., [0092]), wherein the weight is assigned based on the at least one network performance parameter of each of the plurality of the sectors (Zhang et al., [0042] the apparatus may establish a mapping between a related measurement value of a DL quality parameter in the MDT or RLF measurement reports and a grid region), and generate a traffic report, wherein the traffic report represents the plurality of sectors having the assigned weight (Zhang et al., [0043] the MDT or RLF measurement reports may include: the measurement value of the DL quality parameter and location information of measurement thereof, such as a measurement value of DL RSRP and location information of measurement thereof) and at least one network performance parameter of each of the plurality of the sectors (Zhang et al., [0043] the MDT or RLF measurement reports may include: the measurement value of the DL quality parameter and location information of measurement thereof, such as a measurement value of DL RSCP and location information of measurement thereof), and the traffic report is generated in one of a map based on a user device trace data (Zhang et al., [0043] an association, that is, the mapping between the measurement value of the DL quality parameter and the grid region, may be established according to the location information). 

Regarding claim 15, Zhang et al. – Shekalim et al. discloses monitoring the at least one first parameter (Zhang et al., [0038] the apparatus may obtain MDT or RLF measurement reports of the coverage optimization target region [coverage hole] and determine an actual value of the coverage area ratio according to the measurement reports), the at least one second parameter (Zhang et al., [0044] the apparatus may obtain the DL quality parameter as DL SINR, and a DL SINR determination factor is DL RSRQ), the at least one network performance parameter (Zhang et al., [0024] the measurement reports may include, radio link failure (RLF) measurement reports) and the at least one cell parameter (Zhang et al., [0030] the DL quality parameter may include but is not limited to: DL received signal code power (RSCP), and/or, a DL received signal chip signal-to-noise ratio ("Ec/Io"), and the like).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416